Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/21 has been entered.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a light emitting device comprising a light source, that provides blue source light, (Shimooka et al., 2010/0213822; Collins et al., 2011/0220920 it fails to teach either collectively or alone, wherein a phosphor being configured to absorbing a portion of the blue source light and converting the portion of the blue source light that has been absorbed into a first emission that has a full width half maximum (FWHM) of 2000 cm-1 to 2200 cm-1  and a first peak emission wavelength in the range of 570-580 nm.



Claims #1-20 are allowed.
Claim #1 
A phosphor being configured to absorbing a portion of the blue source light and converting the portion of the blue source light that has been absorbed into a first emission that has a full width half maximum (FWHM) of 2000 cm-1 to 2200 cm-1  and a first peak emission wavelength in the range of 570-580 nm.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service . 


/Andre C. Stevenson Sr./

Art Unit 2816
 
04/01/2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816